Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 2, 2020

                                        No. 04-18-00512-CR

                                   EX PARTE Steven ROBLES

                     From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1302-W1
                         Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

           The Appellant’s Motion for Emergency Relief and to Recall Mandate is hereby DENIED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court